Citation Nr: 0712551	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for gastroesophageal reflux disease (claimed as stomach 
condition).

2.  Entitlement to a compensable rating for psoriasis 
(claimed as skin condition) currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Decatur, Georgia Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
gastroesophageal reflux disease (claimed as stomach 
condition) at a 10 percent disability rating, effective 
September 1, 2001; granted service connection for psoriasis 
(claimed as skin disorder) at a 0 percent disability rating, 
effective September 1, 2001; and granted service connection 
for degenerative disc disease of the cervical spine (claimed 
as back injury) at a 10 percent disability rating, effective 
September 1, 2001.

In his July 2003, notice of disagreement, the veteran did not 
appeal the initial 10 percent disability evaluation for his 
service connected degenerative disc disease of the cervical 
spine.  This issue is therefore not in appellate status and 
not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the VCAA, VA first has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2006).

The veteran's last VA examination for his service connected 
gastroesophageal reflux disease and psoriasis was in June 
2002.  

At his February 2007 hearing, the veteran indicated that he 
was receiving treatment from private physicians for his 
service connected gastroesophageal reflux disease and 
psoriasis.

Currently, the only records in the veteran's claims file 
pertaining to his service connected disabilities are his 
service medical records and the records from the June 2002 VA 
examination.  As such, the record raises a question as to the 
current severity of the veteran's claimed disorders, and if a 
new examination is necessary.  VA's duty to assist includes 
the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

An examination is needed to ascertain the present level of 
severity of the veteran's gastroesophageal reflux disease and 
psoriasis.  Accordingly, in order to afford the appellant due 
process of law, the RO should schedule the veteran for an 
additional VA examination for his service-connected 
gastroesophageal reflux disease and psoriasis. 

The Board notes that the regulations for the evaluation of 
skin disabilities were revised, effective on August 30, 2002.  
67 Fed. Reg. 49,590 (July 31, 2002).  Therefore, in 
readjudicating the psoriasis claim, the RO should be mindful 
of the United States Court of Appeals for the Federal 
Circuits holding in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for the 
service-connected gastroesophageal reflux 
disease and psoriasis from September 2001 
to the present.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified, and whose treatment 
records are not already contained within 
the claims files, including for the 
release for any relevant treatment 
records from a Dr. Tanner, the Gwinette 
Medical Center and Medlynch in Winder, 
Georgia.  When the veteran responds, 
obtain records from each health care 
provider identified (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the appellant 
of the records that the RO was unable to 
obtain, including what efforts were made 
to obtain them.  

2.  The RO should request that the 
veteran provide information as to any 
treatment at any VA medical facility, if 
any, for his service-connected 
gastroesophageal reflux disease and 
psoriasis.  All identified treatment 
records from any reported VA medical 
facility not already contained within the 
claims file should be obtained and 
associated with the claims file.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility.  

3.  After completing these steps, the 
veteran should be scheduled for a 
dermatological examination to assess the 
level of impairment associated with his 
service-connected psoriasis.  The 
physician must review the veteran's 
relevant medical history contained within 
his claims folder prior to the 
examination.  Color photographs of the 
veteran's head, face, and neck should be 
obtained for inclusion in the evidence.  
The physician should then answer the 
following questions:

(a.)  Does the veteran's psoriasis affect 
at least 5 percent, but less than 20 
percent, of his entire body, or at least 
5 percent, but less than 20 percent, of 
the exposed areas (i.e., his head, face, 
and neck) affected?

Does the veteran require intermittent 
systemic therapy such as corticosteroids 
or are other immunosuppressive drugs 
required for a total duration of less 
than six weeks during the past 12-month 
period?

(b.)  Does the veteran's psoriasis affect 
20 to 40 percent of the entire body, or 
20 to 40 percent of the exposed areas 
(i.e., his head, face, and neck) 
affected?

Does the veteran require systemic therapy 
such as corticosteroids or are other 
immunosuppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period?

(c.)  Does the veteran's psoriasis affect 
more than 40 percent of his entire body 
or more than 40 percent of the exposed 
areas (i.e., his head, face, and neck) 
affected?

Does the veteran require constant or 
near-constant systemic therapy such as 
corticosteroids or are other 
immunosuppressive drugs required during 
the past 12-month period?

(d.)  In the examiner's opinion, does the 
veteran's psoriasis produce disfigurement 
of his head, face, or neck?  If so, does 
this disfigurement represent the 
predominant disability associated with 
the psoriasis?

(e.)  If there is disfigurement of the 
head, face, or neck due to psoriasis 
which represents the predominant 
disability associated with this skin 
disorder, is it akin to abnormally 
textured skin in an area exceeding six 
square inches (or 39 square centimeters)?

The examiner should also address whether 
there is any ulceration, extensive 
exfoliation or crusting and, if so, to 
what extent.  The examiner should also 
determine whether any systemic or nervous 
manifestations are present, and whether 
this condition is exceptionally 
repugnant. 

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale. 

4.  The RO should then schedule the 
veteran for a VA examination to determine 
the nature and severity of the symptoms 
associated with the service-connected 
gastroesophageal reflux disease.  The 
examiner is asked to review the claims 
file.  All pertinent medical complaints 
and symptoms of the service-connected  
gastroesophageal reflux disease should be 
recorded.  The examiner is asked to 
address answer the following questions:

(a)  Does gastroesophageal reflux disease 
cause symptoms of pain, vomiting, 
material weight loss and hematemesis or 
melena with moderate anemia?

The term "substantial weight loss" means 
a loss of greater than 20 percent of the 
individual's baseline weight, sustained 
for three months or longer.

The term "minor weight loss" means a loss 
of 10 to 20 percent of the individual's 
baseline weight, sustained for three 
months or longer.

(b)  Does the service-connected 
disability cause symptom combinations 
productive of severe impairment of 
health?

(c)  Does the service-connected 
disability cause moderately severe 
impairment of health manifested by anemia 
and weight loss?

(d)  Does the service-connected 
disability cause recurrent incapacitating 
episodes averaging 10 days or more in 
duration at least four or more times a 
year?

(e)  Does the service-connected 
disability cause pain only partially 
relieved by standard therapy, periodic 
vomiting, recurrent hematemesis or melena 
with manifestations of anemia and weight 
loss productive of definite impairment of 
health?

Any opinion expressed should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles. 

5.  Thereafter, review the claims for 
entitlement to an initial rating higher 
than 10 percent for gastroesophageal 
reflux disease and entitlement to an 
initial higher (compensable) rating for 
psoriasis.  The RO should also consider 
whether "staged" ratings are appropriate.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  (The effective date for the 
change in criteria should be considered 
when assigning any staged rating.)  

In readjudicating the psoriasis claim, 
the RO should take into consideration the 
pre- and post-August 30, 2002 changes in 
the criteria for evaluating skin 
disabilities.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  If any of 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal including the 
old and new criteria for rating 
psoriasis.  A reasonable period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



